     Case 8:19-cv-02109-JVS-ADS Document 76 Filed 11/26/19 Page 1 of 4 Page ID #:3405



 1    Thomas H. Bienert, Jr., State Bar No. 135311
      tbienert@bienertkatzman.com
 2    Ariana Seldman Hawbecker, State Bar No. 190506
3     ahawbecker@bienertkatzman.com
      Ali Matin, State Bar No. 268452
 4    amatin@bienertkatzman.com
      BIENERT I KATZMAN PC
5
      903 Calle Amanecer, Suite 350
6     San Clemente, California 92673
      Telephone (949) 369-3700
7     Facsimile (949) 369-3701
 8
       Attorneys for Defendants
9      Carey G. Howe, Ruddy Palacios,
       Shunmin Hsu, and Oliver Pomazi
10
11
12                        IN THE UNITED STATES DISTRICT COURT

13                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
       FEDERAL TRADE COMMISSION,                   Case No. SACV   19-02109 NS (ADSx)
15
16          Plaintiff,                             Assigned to Hon. James V. Selna
                                                   Courtroom I OC
17
       v.
                                                   STIPULATION TO EXTEND TIME
18
                                                   FOR CAREY HOWE, HSU, PALACIOS,
       AMERICAN FINANCIAL SUPPORT
19                                                 POMAZI, ARETE FINANCIAL
       SERVICES INC., et al.,
                                                   GROUP, ARETE FINANCIAL GROUP
20
                                                   LLC, CBC CONGLOMERATE LLC,
            Defendants.
21                                                 DIAMOND CHOICE INC., J&L
                                                   ENTERPRISE LLC, LA CASA BONITA
22
                                                   INVESTMENTS, INC. AND MJ
23                                                 WEALTH SOLUTIONS, LLC TO
                                                   RESPOND TO INITIAL COMPLAINT
24
                                                   BY NOT MORE THAN        30 DAYS
25                                                 (L.R. 8-3)
26
                                                   Complaint served: November 6, 2019
27                                                 Current response date: November 27, 2019
      ______________                         __,   New response date: December 27, 2019
28

                  STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                     COMPLAINT BY NO MORE THAN 30 DAYS (L.R. 8-3)
     Case 8:19-cv-02109-JVS-ADS Document 76 Filed 11/26/19 Page 2 of 4 Page ID #:3406



 1          Plaintiff the Federal Trade Commission (the “FTC”) and defendants Carey Howe,
 2 Shunmin Hsu, Ruddy Palacios, and Oliver Pomazi (the “Arete Individuals”) (the FTC and
 3 Arete Individuals colletively as the “Parties”), by and through their respective attorneys of
 4 record, hereby stipulate as follows:
 5                                          RECITALS
 6          On November 4, 2019, the FTC filed a sealed Complaint for Permanent Injunction
 7 and Other Equitable Relief in the Central District of California, case number
 8 SACV-19-02109-JVS-ADSx (the “Complaint”). The Arete Individuals were named as
 9 individual defendants in the Complaint.
10          In addition to the Arete Individuals, numerous corporate entities were named as
11 defendants in the Complaint.
12          On November 6, 2019, the Arete Individuals were personally served with copies of
13 the Complaint on behalf of themselves and Arete Financial Group, Arete Financial Group
14 LLC, CBC Conglomerate LLC, Diamond Choice Inc., J&L Enterprise LLC, La Casa Bonita
15 Investments, Inc., MJ Wealth Solutions, LLC (the “Corporate Defendants”).
16          Purusuant to Federal Rule of Civil Procedure 12(a)(1)(A)(i), the Arete Individuals’
17 responses to the Complaint are currently due on Wednesday, November 27, 2019; the
18 Corporate Defendants have yet to retain counsel.
19          On November 25, 2019, counsel for the Parties conferred regarding the Arete
20 Individuals’ request for a 30-day extension to respond to the Complaint.
21          On November 25, 2019, the FTC agreed to a 30-day extension for the Arete
22 Individuals to file their responses to the Complaint, along with Corporate Defendants.
23          As a condition of the agreement to extend their time to respond to the Complaint by
24 30-days, the Arete Individuals agree that, should they file any responsive pleading(s) other
25 than answer(s), the Parties agree to an extended briefing schedule that affords the FTC
26 a reasonable extension of time to respond to such pleadings, as set forth below.
27 ///
28 ///
                                         1
                 STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                    COMPLAINT BY NO MORE THAN 30 DAYS (L.R. 8-3)
Case 8:19-cv-02109-JVS-ADS Document 76 Filed 11/26/19 Page 3 of 4 Page ID #:3407




 1                                        STIPULATION

 2         1.     Plaintiff FTC agrees to grant the Arete Individuals a 30-day extension of time,

 3   up to and until December 27, 2019, to file responses to the Complaint.

 4         2.     Should the Arete Individuals file responsive pleading(s) other than answer(s)

5    to the Complaint, the Parties agree to the following briefing schedule:

 6         Deadline for FTC's Opposition: January 17, 2020

 7         Deadline for Arete Individuals' Reply: January 27, 2020

           Motion Hearing Date: February 10, 2020
 8

 9
           IT IS SO STIPULATED.
10

11



                                                             �
                                                        FEDERAL TRADE COMMISSION
12
     Dated: November 2&_, 2019                           By:          �
13
                                                             SteJ)eI1 TTaifChild
14                                                           Richard McKewen
                                                               Counselfor the FTC
15

16

17

18
                                                        BIENERT      I KATZMAN PC

19   Dated: November 26, 2019                            By:. �         � H�
20                                                          Thomas H. Bienert, Jr.
                                                            Ariana Seidman Hawbecker
21
                                                            Ali Matin
22                                                          Counsel for the Defendants Howe,
                                                            Hsu, Palacios, and Pomazi
23

24

25

26

27

28
     Case 8:19-cv-02109-JVS-ADS Document 76 Filed 11/26/19 Page 4 of 4 Page ID #:3408



 1                                CERTIFICATE OF SERVICE
 2          I, Garrison M. Giali, declare that I am a citizen of the United States and am employed
 3 in Orange County, California; my business address is 903 Calle Amanecer, Suite 350, San
 4 Clemente, California 92673; I am over the age of 18 and not a party to the above-entitled
 5 action. I am employed by a member of the United States District Court, at whose direction
 6 I caused service of the foregoing document on all parties in this action via the method of
 7 service described below.
 8
   [X] BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with
 9
       the Clerk of the District Court using its CM/ECF System pursuant to the Electronic
10     Case Filing provision of the United States District Court General Order and the E-
       Government Act of 2002, which electronically notifies said parties in this case:
11
12      Stephen Fairchild                           Robert Quigley
        Richard McKewen                             Federal Trade Commission
13
        Federal Trade Commission                    10990 Wilshire Blvd, Suite 400
14      915 2nd Avenue, Suite 2896                  Los Angeles, CA 90024
15      Seattle, WA 98174                           rquigley@ftc.gov
        sfairchild@ftc.gov
16      rmckewen@ftc.gov
17
        Thomas McNamara
18      Edward Chang
19      Sanjay Bhandari
        McNamara Smith LLP
20      655 W. Broadway, Suite 1600
21      San Diego, CA 92101
        echang@mcnamarallp.com
22      sbhandari@mcnamarallp.com
23
24          I declare under penalty of perjury under the laws of the United States of America
25 that the foregoing is true and correct. Executed on November 26, 2019, at San Clemente,
26 California.
27                                                _________________________
                                                      Garrison M. Giali
28

                                                1
                                     CERTIFICATE OF SERVICE
